Exhibit 10.01

THIRD AMENDMENT TO LOAN AGREEMENT

This Third Amendment to Loan Agreement (the “Third Amendment”) is entered into
this          day of April, 2009, effective as of April 12, 2009 (the “Effective
Date”), by and between DEER VALLEY HOMEBUILDERS, INC., an Alabama corporation
(the “Borrower”) and FIFTH THIRD BANK, a Michigan banking corporation (the
“Bank”), and amends and modifies that certain Revolving Credit Loan and Security
Agreement dated April 12, 2006, as previously amended by Amendment to Loan
Agreement dated effective April 12, 2007, and by Second Amendment to Loan
Agreement dated effective April 12, 2008 (collectively the “Loan Agreement”).
All of the capitalized terms used herein shall have the same identification and
defined meanings as set forth in the Loan Agreement unless otherwise
specifically indicated or defined herein.

RECITALS:

A. The Bank currently has a $7,500,000.00 revolving credit loan facility to
Borrower (the “RLOC Loan”) as evidenced by a Renewal and Consolidation Revolving
Credit Note dated effective April 12, 2008 (the “RLOC Note”), secured under the
Loan Agreement.

B. The Borrower has requested and the Lender has agreed to renew the RLOC Loan
facility in the modified maximum principal amount of $5,000,000.00 (the “Renewal
RLOC Loan”) as evidenced by a Renewal Revolving Credit Note of even date
herewith, effective as of April 12, 2009 (the “Renewal RLOC Note”) pursuant to
the terms of this Third Amendment and the other loan documents herein referred.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties agree as follows:

1. Recitals. The above Recitals are true and correct and by this reference are
incorporated herein.

2. Loan and Note Terms. The Lender has made the Renewal RLOC Loan in the amount
of $5,000,000.00 effective as of the date stated herein. The term “Loan” as
defined in the Loan Agreement shall henceforth be defined as to include the
Renewal RLOC Loan. The term “Note” in the Loan Agreement shall henceforth be
defined to include the Renewal RLOC Note. The Loan shall mature on April 11,
2010.

3. Borrowing Base and Borrowing Base Certificate. The Borrowing Base definition
in the Loan Agreement and the Borrowing Base Certificate are hereby modified to
provide that total advances under the Loan shall not exceed $5,000,000.00, or
such lesser amount as permitted by the Borrowing Base.



--------------------------------------------------------------------------------

4. Financial Statements and Reports. Section 6.4 (b) is modified to provide that
the monthly financial statements required under subsections (1), (2) and
(3) shall henceforth be required quarterly within 30 days of the end of each
calendar quarter.

5. Warranties. Borrower hereby affirms and warrants that all of the warranties
made in the Renewal RLOC Note, Loan Agreement and the other Loan Documents, and
any other documents or instruments recited herein or executed with respect
thereto directly or indirectly, are true and correct as of the date hereof and
that Borrower is not in default of any of the foregoing nor aware of any default
with respect thereto, and that Borrower has no defenses or rights of offset with
respect to any indebtedness to the Bank. Borrower hereby releases and
indemnifies the Bank from any cause of action against it existing as of the date
of execution hereof. The rights and defenses being waived, released and
indemnified hereunder include without limitation any claim or defense based on
the Bank having charged or collected interest at a rate greater than that
allowed to be contracted for by applicable law as changed from time to time,
provided, however, in no event shall such waiver and release be deemed to change
or modify the terms of the Loan Documents which provide that sums paid or
received in excess of the maximum rate of interest allowed to be contracted for
by applicable law, as changed from time to time, reduce the principal sum due,
said provision to be in full force and effect.

6. Ratification. Except as modified by this Third Amendment, Borrower hereby
ratifies and confirms the continued validity and viability of all terms,
conditions and obligations set forth in the Loan Documents and all other
instruments as modified by this Third Amendment.

7. Severability. Whenever possible, each provision of this Third Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision hereof shall be prohibited or invalid under applicable law,
such provision shall be ineffective to the extent of such prohibition or
invalidity only, without invalidating the remainder of such provision or of the
remaining provisions of this Third Amendment.

8. Florida Contract. This Third Amendment shall be deemed a Florida contract and
shall be construed according to the laws of the State of Florida, regardless of
whether this Third Amendment is executed by certain of the parties in other
states.

9. Binding Effect. This Third Amendment shall bind the successors and assigns to
the parties hereto and constitutes the entire understanding of the parties,
which may not be modified except in writing.

10. Other Terms. Except as specifically modified and amended by the terms set
forth in this Third Amendment, all of the other terms, covenants, obligations
and conditions of the Loan Agreement shall remain in full force and effect.

 

2



--------------------------------------------------------------------------------

11. Guarantor Reaffirmation. Guarantor executes this Third Amendment to
re-affirm its liability for the Loan and the obligations of the Borrower under
the Loan Agreement as modified by this Third Amendment.

Entered into as of the day and year first above written.

 

WITNESSES:     BORROWER:    

DEER VALLEY HOMEBUILDERS, INC.,

an Alabama corporation

 

    By:  

/s/ Joel Logan

Signature of Witness       Joel Logan, as its President

 

      Print or type name of Witness      

 

   

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness           BANK:    

FIFTH THIRD BANK,

a Michigan banking corporation

 

    By:  

/s/ Chad Loar

Signature of Witness       Chad Loar, as its Vice President

 

      Print or type name of Witness      

 

   

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness           GUARANTOR:    

DEER VALLEY CORPORATION,

a Florida corporation

 

    By:  

/s/ Steve Lawler

Signature of Witness       Steven Lawler, as its Secretary

 

      Print or type name of Witness      

 

   

(CORPORATE SEAL)

Signature of Witness      

 

      Print or type name of Witness      

 

3